DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed August 27, 2021.
Claims 5-6, 13-14, and 20 were previously canceled.
Claims 1 and 12 are currently amended.
Claims 2-4, 7-11, and 15-19 are in their original or a previous presentation.
Claims 1-4, 7-12, and 15-19 are currently pending and have been fully examined.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-12, and 15-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 12) and a machine (claim 1), which is recited as a method and system that performs the steps and/or functions of: receiving a medical report for a patient; extracting medical data of the patient from the medical report, wherein the medical data includes a parameter value; computing a risk score that is predictive of risk of a certain adverse clinical event based at least in part on an updated parameter value of the extracted medical data; comparing the risk score to a previous risk score of the patient; determining when a change between the risk score and the previous risk score is within a predetermined threshold indicating a consistency between the risk score and the previous risk score; determining when a change between the risk score and the previous risk score exceeds a predetermined threshold indicating an inconsistency between the risk score and the previous risk score; transmitting an alert to a pertinent party indicating a change in risk score based on the updated parameter value; and displaying an alert indicating the change in risk score based on the updated parameter value and the status of the patient based on the change in risk score, wherein the status includes an outstanding order to be performed on the patient based on the change in risk score.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “mathematical concepts”, which are mathematical equations, formulae, and calculations, and “mental processes”, which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claim is directed to a system configured to perform the process of identifying an alert condition based on a user risk score, which is performed by the system taking a set of extracted patient data, computing a risk score that is predictive of risk of a certain adverse clinical event based at least in part on that extracted patient data, comparing the risk score to a previous risk score of the patient, and determining an alert condition based on a determination that the change between the current risk score and the previous risk score is greater than a predetermined threshold. This is taking patient data and performing a mathematical concept to calculate a risk score. Then that risk score 

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of receiving a medical report for a patient and extracting medical data of the patient from the medical report are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying the received data is a medical report, the extracted data be medical data for a patient that includes a parameter value, and the status of the patient including an outstanding order to be performed on the patient based on the change in 
The steps of transmitting an alert to a pertinent party indicating a change in risk score based on the updated parameter value and displaying the alert indicating the change in risk score based on the updated parameter value and the status of the patient are examples of necessary data outputting because it is merely providing the user with results of the mental processes (i.e., that an alert condition exists). Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The step reciting that the risk score be predictive of risk of a certain adverse clinical event is used to generally link the performance of the abstract idea to the field of risk monitoring because it is merely defining the type of event that is to be monitored for without providing further specifics regarding the field of use. 
The steps reciting generically recited components of a computer system, such as specifying the steps be performed by a processor or a display, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a computer system with at least a processor and a display.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as stating that the processor is configured to perform certain steps and the display displays the results serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as being either part of the abstract idea or insignificant extra-solution activity, such as: receiving a medical report, extracting medical data; computing a risk score; comparing the risk score to a previous risk score; determining when a change between the risk 
The recited computer components (e.g., computer system, processor, and display) are all generically recited components (see specification, par. [0012]). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea.
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a generically recited processor, receiving a report, extracting medical data, computing a risk score, performing comparisons to previous risk scores and a predetermined threshold, and providing results by sending information over a network and displaying the information using a generic display when the comparisons indicate a change between the current risk score based on an updated parameter value. This is a generically recited computing device performing the abstract idea and insignificant extra-solution activities through the generically described device performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-4 and 7-11 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-4 and 8-11 recite the same abstract idea of mental processes of claim 1.
Claims 2-4 and 8-11 all recite additional limitations that amount to: insignificant extra-solution activity, implementing the abstract idea or insignificant extra-solution activity using a computer, generally linking the implementation to a particular technological field, or an insignificant extra-solution activity related to the performance of a second abstract idea.
Claims 2-4 and 8-10 all recite additional limitations that serve to select by type or source the data to be manipulated by defining the type of data to be extracted or the types of medical reports to be analyzed. Selecting by type or source the data to be manipulated is an insignificant extra-solution activity.
Claim 7 recites additional limitations that recite utilizing natural language matching techniques to extract the medical data. The natural language techniques are generically recited in the specification (at par. [0018]), so the limitation merely serves as instructions to implement the extraction using a computer (MPEP 2106.05(f)), and generally linking the implementation to a computer with natural language matching capabilities (MPEP 2106.05(h)).
Claim 11 recites additional limitations describing identifying a conflict in the data and providing an alert on the display. This is an extra-solution activity because it is only tangentially related to the solution claimed in the independent claims (i.e., identifying a risk based on a change in the risk scores). Additionally, this extra-solution activity is another instance of a mental process because it is analyzing the extracted data and observing instances where the extracted data does not match other instances of the same data.
Claims 15-19 are ultimately dependent from Claim(s) 12 and includes all the limitations of Claim(s) 12. Therefore, claim(s) 15-19 recite the same abstract idea of mental processes of claim 12.
Claims 15-19 recite limitations that are the same or substantially similar to the limitations of claims 7, 2-4, and 9-11 (where 15 corresponds to 7, 16 corresponds to at least one of 2-4, and 17-19 correspond to 9-11, respectively). Claims 15-19 are rejected for the same reasons as claims 7, 2-4, and 9-11.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7, 12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US PG Pub. 2017/0286622) in view of Fogel (US PG Pub. 2017/017/0177822), in further view of Gardner (US PG Pub. 2015/0286792) and Amarasingham (US PG Pub. 2015/0106123).

Claim 1
	Regarding claim 1, Cox teaches 
A system for alerting a user of a new risk score, comprising:
Par. [0232], “In addition to the mechanisms described above for establishing a personalized patient care plan, monitoring the personalized patient care plan, and modifying the personalized patient care plan based on monitoring of the adherence of the patient to the personalized patient care plan, the illustrative embodiments further provide mechanisms for evaluating patient risks for adverse events and conditions and performing mitigating actions to minimize or manage these patient risks.”
Par. [0029], “A "mechanism," as the term is used herein, may be an implementation of the functions or aspects of the illustrative embodiments in the form of an apparatus, a procedure, or a computer program product. In the case of a procedure, the procedure is implemented by one or more devices, apparatus, computers, data processing systems, or the like.”
A processor configured to
Par. [0004], “In one illustrative embodiment, a method is provided, in a data processing system comprising a processor and a memory, for stratifying risk of a patient population.”
Receive a medical report for a patient
Par. [0253], “Returning to FIG. 16, the operation of the risk assessment system 1600 may be initiated in response to a user request to perform risk assessment, a patient receiving a new diagnosis or reporting a new medical 
Extract medical data of the patient from the medical report, wherein the medical data includes a parameter value
Par. [0247], “The patient information analysis engine 1620 provides the logic for evaluating patient information stored in the patient registry 1434 in order to extract features from the patient information used to perform the various operations of the risk assessment system 1600. These features may comprise instances of medical conditions/events present in the patient information as well as instances of patient information indicating risk factors and their values. In some illustrative embodiments, the extraction of such features is performed based on medical codes present in the patient information that are indicative of different types of patient information including diagnoses, symptoms, medical conditions, events, and the like.”
Par. [0234], “Each risk evaluation rule may specify a set of criteria to evaluate and one or more ways in which to generate a score for these criteria and the risk of the corresponding condition/event as a whole. For example, a set of medical criteria, lab test results, symptom information, patient vital statistics, and any other medical, diagnosis, or treatment information (hereafter referred to as "risk factors"), may be evaluated for a risk of foot damage for a type 2 diabetes patient, with score calculating functions, associated with or referencing each of the criteria, established as part of the risk evaluation rule for evaluating the risk of the corresponding medical condition/event with regard to each of these risk factors or combination of a plurality of these risk factors.”
Par. [0235] provides specific examples of how the risk evaluation rules can be generated and applied to parameter values for the patient’s blood pressure readings.
The description of risk evaluation rules as being able to use a variety of patient data including lab test results and patient vital statistics (par. [0234]), with specific reference to a patient’s blood pressure (par. [0235]) shows that the system is capable of analyzing parameter values in the patient data to identify “patient information indicating risk factors and their values.”
 Compute a risk score that is predictive of a risk of a certain adverse clinical event based at least in part on an updated parameter value of the extracted medical data
Par. [0234], “The risk evaluation rules comprise criteria and corresponding score values that combine to evaluate various risk factors and generate a risk score indicative of a particular medical condition or event occurring… Each risk evaluation rule may specify a set of criteria to evaluate and one or more ways in which to generate a score for these criteria and the risk of the corresponding condition/event as a whole. For example, a set of medical criteria, lab test results, symptom information, patient vital statistics, and any other medical, diagnosis, or treatment information (hereafter referred to as "risk factors"), may be evaluated for a risk of foot damage for a type 2 diabetes patient, with score calculating functions, associated with or referencing each of the criteria, established as part of the risk evaluation rule for evaluating the risk of the corresponding medical condition/event with regard to each of these risk factors or combination of a plurality of these risk factors.”
Par. [0235], “Based on the patients particular blood pressure reading at their latest doctor visit as recorded in the patient information, the patients risk factor may be categorized into one of these severity categories which may be correlated with a numerical score for that particular risk factor.”
Par. [0242], “In other illustrative embodiments, when performing a risk assessment of a patient to determine their risk scores for various medical conditions/events, a retroactive risk assessment may also be performed as well to determine the patient's previous risk for the particular medical condition/event based on previous patient information and compare the risk scoring to the current risk scoring to determine a trend associated with the patient, e.g., is the patient becoming more of a risk for a medical condition/event occurring or less of a risk.”
This shows that the system generates a new risk score based on the most recent patient information so that it can be compared to the risk score calculated using the data available at the previous time.
Compare the risk score to a previous risk score of the patient and determine a change between the risk score and the previous risk score
Par. [0242], “In other illustrative embodiments, when performing a risk assessment of a patient to determine their risk scores for various medical conditions/events, a retroactive risk assessment may also be performed as well to determine the patient's previous risk for the particular medical condition/event based on previous patient information and compare the risk scoring to the current risk scoring to determine a trend associated with the patient, e.g., is the patient becoming more of a risk for a medical condition/event occurring or less of a risk.”
Determine when a change between the risk score and the previous risk score indicates a consistency between the risk score and the previous risk score
Par. [0265], “a retroactive risk assessment may also be performed by the risk evaluation engine 1630 in concert with the patient information analysis engine 1620 to determine the patient's previous risk for the particular medical condition/event based on previous patient information in the registry 1434 and compare the risk scoring to the current risk scoring to determine a trend associated with the patient, e.g., is the patient becoming more of a risk for a medical condition/event occurring or less of a risk.”
A change in the patient’s risk score that is sufficient to indicate a trend where the patient’s risk is not changing would indicate that the patient’s risk is consistent (i.e., not changing or stable).
Determine when a change between the risk score and the previous risk score indicates an inconsistency between the risk score and the previous risk score 
Par. [0265], “a retroactive risk assessment may also be performed by the risk evaluation engine 1630 in concert with the patient information analysis engine 1620 to determine the patient's previous risk for the particular medical condition/event based on previous patient information in the registry 1434 and compare the risk scoring to the current risk scoring to determine a trend associated with the patient, e.g., is the patient becoming more of a risk for a medical condition/event occurring or less of a risk.”
A change in the patient’s risk score that is sufficient to indicate a trend where the patient’s risk is changing would indicate that the patient’s risk is inconsistent, wherein consistency is defined as not changing or stable.
A display that displays an alert 
Par. [0103], “For example, the output device 108 may be any conventional display screen or set of speakers.”
Par. [0242], “This may also provide an indication as to the level of intervention that may need to be performed to adjust the actions of the patient, the medical care providers, and assessor.”
Par. [0244], “If it is determined through the risk assessment that a mitigation action should be recommended or performed with regard to a particular patient, appropriate notifications, actions, and modifications of personalized care plans and/or assessor care plans, may be performed to initiate performance of the mitigation action. The particular notifications, actions, and modifications performed may be dependent upon the type of mitigation action that the risk assessment indicates should be performed.”
However, Cox does not explicitly teach
Determine when a change between the risk score and the previous risk score is within a predetermined threshold indicating a consistency between the risk score and the previous risk score
Determine when a change between the risk score and the previous risk score exceeds a predetermined threshold
Transmitting an alert to a pertinent party indicating a change in risk score based on the parameter value
A display that displays the alert indicating the change in risk score based on the updated parameter value
Displaying an alert when the change exceeds the predetermined threshold 
A display that displays the status of the patient based on the change in risk score, wherein the status includes an outstanding order to be performed on the patient based on the change in risk score
Fogel teaches
Transmitting an alert to a pertinent party indicating a change in risk score based on the parameter value and displaying the alert indicating the change in risk score based on the updated parameter value
Par. [0090], “In some example embodiments, the widget 305A may be elaborated and/or generated as desired by a user, and output in real time to the patient's electronic medical record. If the user is a patient and the profile is presented as an active web page rather than a printed report, the widget 305A could be used to, among other things, prompt the patient's notification of the physician that a symptom was worse or was not adequately controlled.”
Par. [0218], “In some example embodiments, the personal prognostic profile may be embedded within electronic medical record/electronic health record so that it can be accessed at any time by a user of the record. Access to the electronic record might be via a mobile device. In some embodiments the mortality risk estimates (e.g., outcome probability estimates) are be updated automatically if new data on the index patient is entered into the patient's record that changes a value of one of the prognostic variables used in the predictive models underlying the selection of the matched population and calculation of the personalized prognostic graph. In these embodiments a message might be pushed to the patient's physician that the estimated prognosis has changed.”
It would have been obvious to one having ordinary skill before the effective filing date of this application to add to the system of Cox the ability to transmit an alert to a pertinent party see Fogel, par. [0002]-[0005], [0218]).
Fogel further teaches
A display that displays the status of the patient based on the change in risk score, wherein the status includes treatments to be performed on the patient based on the change in risk score
Par. [0218], “In some example embodiments, the personal prognostic profile may be embedded within electronic medical record/electronic health record so that it can be accessed at any time by a user of the record. Access to the electronic record might be via a mobile device. In some embodiments the mortality risk estimates (e.g., outcome probability estimates) are be updated automatically if new data on the index patient is entered into the patient's record that changes a value of one of the prognostic variables used in the predictive models underlying the selection of the matched population and calculation of the personalized prognostic graph. In these embodiments a message might be pushed to the patient's physician that the estimated prognosis has changed.”
This shows that the system has the ability to output a new prognostic profile based on an estimate that the prognosis of the patient has changed.
Par. [0166], “In some example embodiments in which no potential treatment is specified and/or input by the user, the personalized prognostic graph shows and/or provides the actual outcomes of the population P.sub.M over the personal time frame. In the case where a potential treatment is specified 
Par. [0176], “The personalized prognostic profile is generated on demand, making it ideal to inform decision-making by physicians, patients, families, and other users. The on-demand feature makes it responsive to recent changes in the patient's clinical status and to the patient's life events, and to addressing new questions, such as whether a particular treatment makes sense for a given patient at the present time.”
These show the prognosis for a patient based on whether or not the patients receive a treatment of interest, which is determined by a comparison to other patients who have and have not received the treatment. This is outputting with the prognostic profile the patient’s prognosis if the treatment is performed and if the treatment is not performed based on the new data in the prognostic profile.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cox, Fogel, and Gardner the ability to the status of the patient based on the change in risk score, wherein the status includes an outstanding order to be performed on the patient based on the change in risk score, as taught by Fogel, because it allows the physicians, patients, and families to make decisions regarding treatment selection based on the patient’s prognosis associated with similar patients who have and have not received the treatments so they can determine whether a treatment makes sense for the patient based on their current data (see Fogel, par. [0002]-[0005], [0166], [0176]).
Gardner teaches
Determine when a change between the risk score and the previous risk score is within a predetermined threshold indicating a consistency between the risk score and the previous risk score; determine when a change between the risk score and the previous risk score exceeds a predetermined threshold and displaying an alert when the change exceeds the predetermined threshold indicating an inconsistency between the risk score and the previous risk score
Par. [0026], “As existing claims are processed and/or new claims are filed, healthcare providers and other users of the embodiments of the present disclosure can be automatically alerted in response to changes in an individual's health risk score or the components thereof. In one exemplary embodiment, updated claims data is retrieved and used to re-determine the health risk scores for individuals having updated claims data. In response to the health risk score for an individual changing (increasing or decreasing) by a predetermined amount and/or exceeding a predetermined threshold. The alert can be provided in any desired manner, such as in an electronic communication (e.g., an email, voicemail, SMS text, etc.) or via a user interface (e.g., display screen) in communication with a computer system implementing methods of the present disclosure. The alert can contain any desired information, such as an individual's health risk score and/or any claims data used in determining the score.”
If the patient’s change in risk score being less than a threshold amount would indicate that the patient’s risk is consistent (i.e., not changing or stable).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cox and Fogel the ability to determine when a change in risk scores is within a predetermined threshold amount, and when a change in risk see Gardner, par. [0029]).
Amarasingham teaches
A display that displays the status of the patient, wherein the status of the patient is based on treatments to be performed on the patient, wherein the treatments to be performed are outstanding orders for the patient
Par. [0069], “Relevant Unresolved Orders and Labs Widget--Provides reminders to complete any unresolved orders and labs. The algorithms may adapt to criteria including but not limited to: a defined time period, outside of a range that is typical for other patients with similar medical history and similar settings, association with certain disease conditions, and the patient's medical history. The patient care and management system 11 also augments the algorithms by using clues found in unstructured text. This widget is preferably defined to be accessible from the clinical view.”
Par. [0099], “She also reads the Unresolved Orders/Labs and Abnormal Results Widgets and notices that he has several outstanding lab orders, several of which are follow-up labs to address previous abnormal findings.”
Par. [0104], “For patients with certain conditions, such as diabetes and/or hypertension, relevant information about medications, orders, and labs may be aggregated and prioritized according to the disease condition.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cox, Fogel, and Gardner the ability to include in the display outstanding orders for the patient, as taught by Amarasingham, because it see Amarasingham, par. [0069], [0099], [0104]). 

Claim 2
	Regarding claim 2, the combination of Cox, Fogel, Gardner, and Amarasingham teaches all the limitations of claim 1. Cox further teaches
The extracted medical data including a parameter value extracted from free text
Par. [0254], “In response to the operation of the risk assessment system 1600 being triggered, the patient's information in the patient registry 1434 may be analyzed by the patient information analysis engine 1620 to identify instances of identifiable diagnoses or pre-existing medical conditions associated with the particular patient, such as may be identified by particular medical codes, natural language textual descriptions using natural language processing, or the like, to thereby identify which diagnoses and pre-existing medical conditions to evaluate further with regard to risks of the patient.”

Claim 3
	Regarding claim 3, the combination of Cox, Fogel, Gardner, and Amarasingham teaches all the limitations of claim 1. Cox further teaches
The extracted medical data including a parameter value extracted from a controlled list
The following limitation would be obvious in view of Cox
The extracted medical data including a parameter value extracted from a controlled list
Par. [0164], “FIG. 9A illustrates an example GUI for defining various medical codes that are recognizable by the mechanisms of the illustrative embodiments and used in the various rules of the illustrative embodiments. In FIG. 9A, medical codes indicating a diagnosis of diabetes are entered into a list of codes. In this example GUI, these codes are used by rules to identify diabetic patients when a matching code is found within the patient's medical record. Matching codes are then subjected to further selection criteria described within the rules engine, as shown in FIG. 9C described hereafter.”
This example, where the system uses rules to identify diabetic patients by matching medical codes extracted from a patient’s medical record to a predefined list of medical codes in the rules, is the same example provided in par. [0019] of the specification.

Claim 4
	Regarding claim 4, the combination of Cox, Fogel, Gardner, and Amarasingham teaches all the limitations of claim 1. Cox further teaches
The extracted medical data including a parameter value extracted from a structured document
Par. [0254], “The patient information analysis engine 1620 may be configured to identify particular types of entries, key words, key phrases, medical codes, information in particular predefined fields of structured information, or the like, to thereby identify pre-existing medical conditions or diagnoses for further evaluation.”
Par. [0255], “In addition, the patient information analysis engine 1620 is configured to extract risk factor information from patient information in the patient registry 1434. Again, this may be based on any of key words, key 

Claim 7
	Regarding claim 7, the combination of Cox, Fogel, Gardner, and Amarasingham teaches all the limitations of claim 1. Cox further teaches
Utilizing natural language matching techniques to extract the medical data
Par. [0254], “In response to the operation of the risk assessment system 1600 being triggered, the patient's information in the patient registry 1434 may be analyzed by the patient information analysis engine 1620 to identify instances of identifiable diagnoses or pre-existing medical conditions associated with the particular patient, such as may be identified by particular medical codes, natural language textual descriptions using natural language processing, or the like, to thereby identify which diagnoses and pre-existing medical conditions to evaluate further with regard to risks of the patient.”

Claim 12
	Claim 12 is a method claim that recites a method for alerting a user of a new risk score comprising the performance of method steps that are the same or substantially similar to the functions of the system of claim 1. Cox teaches the following limitations not addressed in the rejection of claim 1
A method for alerting a user of a new risk score
Par. [0001], “The present application relates generally to an improved data processing apparatus and method and more specifically to mechanisms for 
Please refer to the rejection of claim 1 for additional limitations.

Claim 15 
	Claim 15 is a method claim dependent from claim 12 that recites additional limitations that are the same or substantially similar to the limitations of claim 7. Please refer to the rejections of claims 12 and 7.

Claim 16
	Claim 16 is a method claim dependent from claim 12 that recites additional limitations that amount to being the same or substantially similar to the methods of at least one of claims 2-4. Please refer to the rejections of claim 12 and at least one of claims 2-4.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cox, Fogel, Gardner, and Amarasingham, in further view of Fischer (US PG Pub. 2014/0142456).

Claim 8
	Regarding claim 8, the combination of Cox, Fogel, Gardner, and Amarasingham teaches all the limitations of claim 1. Cox further teaches
The risk score being one of a percent value or an absolute value
Par. [0237], “The final risk score generated by the application of the risk evaluation rules and the aggregation of their risk scores, or the aggregation of the risk scores of the risk factors from the risk evaluation rules, provides a numerical representation of the risk that the corresponding medical 
Par. [0239], “For example, assume that a patient, Sally Jones is assessed and a risk score of 1.69 is calculated for a likelihood that Sally Jones will require hospitalization for her type 2 diabetes. The value 1.69 is assumed to be a high risk value based on the particular risk value range, but it is unclear from the quantified value itself how this corresponds to actionable items or work flows that should be performed to mitigate this high risk of Sally Jones being hospitalized.”
A numerical representation associated with a range of risk values would be considered an absolute value because it is a number indicating the patient’s absolute risk. This absolute number can then be converted into a relative qualitative value (e.g., high, medium, or low), but the number generated is an absolute value.
However, Cox does not teach
Wherein the predetermined threshold is a percent change of the percent value or the absolute value
Fischer teaches
Wherein the predetermined threshold is a percent change of the percent value or the absolute value
Par. [0085], “The processing logic, at decision block 1012, determines if a percent change exceeds a threshold. The percent change refers to a combination of the daily or current value compared to the personal best 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cox, Fogel, Gardner, and Amarasingham the ability to set the predetermined threshold as a percent change of the risk score value, as taught by Fischer, because it is a simple substitution of two known prior art elements (the generically described predetermined threshold from par. [0026] of Gardner and the percent change described in Fischer) substituted according to known methods (use the percent change threshold as the predetermined threshold in the system of Cox and Gardner when measuring the change between the previous risk score and the current risk score) to achieve predictable results (a system that will alert based on trends in a calculated risk score, indicated by the current value deviating from the previous value by more than a predetermined percentage of the previous value), with no additional Graham v. Deere considerations (MPEP 2143.I.B).

Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cox, Fogel, Gardner, and Amarasingham, in further view of Rao (US PG Pub. 2006/0265253).

Claim 9
	Regarding claim 9, the combination of Cox and Gardner teaches all the limitations of claim 1. Cox further teaches
Initiating the steps of the risk assessment based on a plurality of trigger events, including the addition of any new information in the patient’s record
Par. [0253], “Returning to FIG. 16, the operation of the risk assessment system 1600 may be initiated in response to a user request to perform risk assessment, a patient receiving a new diagnosis or reporting a new medical malady, symptoms, or the like, which are recorded in the patient registry 1434, such as a result of a medical care provider entering the information, a lab result being returned, or the like. In some illustrative embodiments, the trigger condition may be the PCPCM system 1410 performing its operations to generate/modify a personalized patient care plan of a patient, the communication workflow engine 1420 determining that a patient is not communicating, an assessor system 430 determining that the patient is not complying with their personalized patient care plan, or the like. Any trigger condition suitable to the particular implementation may be used to initiate the operation of the risk assessment system.”
However, Cox does not teach
Performing the receiving when the patient has an intervention procedure scheduled
Rao teaches
Performing the receiving when the patient has an intervention procedure scheduled
Par. [0009], “In a first aspect, a scheduled appointment is identified by a processor. In response, the patient record is mined to identify any possible lack of adherence. If there is a lack of adherence, notice is provided so that the lack of adherence may be addressed at the appointment.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cox, Fogel, Gardner, and Amarasingham the ability to receive data required to generate a risk assessment when the patient has an see Rao, par. [0009]).

Claim 17
	Claim 17 is a method claim dependent from claim 12 that recites additional limitations that are the same or substantially similar to the limitations of claim 9. Please refer to the rejections of claims 12 and 9.

Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cox, Fogel, Gardner, and Amarasingham, in further view of Maneri (US PG Pub. 2014/0303988).

Claim 10
	Regarding claim 10, the combination of Cox, Fogel, Gardner, and Amarasingham teaches all the limitations of claim 1. However, Cox does not teach
Detecting at least one outstanding order for the patient
Wherein the at least one outstanding order may affect the risk score
Further indicating on the display that the risk score may change
Maneri teaches
Detecting at least one outstanding order for the patient
Par. [0085], “Referring to FIG. 17, the unfilled medications determination module 285 may determine an unfilled medications component, for example, related to prescriptions that have not been filled to date, for determining the diabetes risk score.”
Wherein the at least one outstanding order may affect the risk score
Par. [0085], “For example, when the patient has an outstanding medication (e.g., an unfilled prescription), the diabetes risk score may increase significantly the day after their fill window. Patients may be given until their fill window to complete the fulfillment of their prescriptions, or otherwise, the diabetes risk score will be increased.”
Further indicating on the display that the risk score may change
Par. [0052], “A decision support module 109 may provide for the configuration of individual healthcare programs, for example, such that the healthcare programs react to events in the data with alerts. A common data modeling module 110 may model common data related, for example, to a healthcare plan and a healthcare team. An event management module 111 may process events (e.g., health events) related, for example, to patient vitals, medications, appointments, etc.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cox, Fogel, Gardner, and Amarasingham the ability to detect outstanding orders that may affect the patient’s risk score and generate alerts based on the outstanding order, as taught by Maneri, because having an outstanding order, such as unfilled medication, could negatively impact the patient’s health and increase the patient’s risk (see Maneri, par. [0085]) and the alerts keep the patient and the providers up to date regarding the health information of the patient (see Maneri, par. [0047], [0052]).

Claim 18
	Claim 18 is a method claim dependent from claim 12 that recites additional limitations that are the same or substantially similar to the limitations of claim 10. Please refer to the rejections of claims 12 and 10.

Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cox, Fogel, Gardner, and Amarasingham, in further view of Qureshi (US PG Pub. 2015/0019259).

Claim 11
	Regarding claim 11, the combination of Cox, Fogel, Gardner, and Amarasingham teaches all the limitations of claim 1. Cox further teaches
Determining a conflict between the medical data extracted from the medical report and previously extracted medical data
Par. [0174]-[0179] describes the system’s ability to recognize differences in data values over multiple measurements of a parameter and determine a proper value for the parameter.
However, Cox does not teach
Provide a further alert on the display of the conflict
Qureshi teaches
Provide a further alert on the display of the conflict
Par. [0033], “Conflicts in the received data can be identified, for example, if blood pressure readings for the subject differ between outpatient, inpatient, and home readings. If a conflict in the received data exists, the system can create an alert for the care coordinator to resolve. Trends in the data can be determined, for example, baseline blood pressure, rate of increase of weight in past year, and change in cholesterol levels in past year.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cox, Fogel, Gardner, and Amarasingham the ability to provide alerts based on the presence of conflicting data, as taught by Qureshi, 

Claim 19
	Claim 19 is a method claim dependent from claim 12 that recites additional limitations that are the same or substantially similar to the limitations of claim 11. Please refer to the rejections of claims 12 and 11.

Response to Arguments
101 Rejections
Applicant's arguments filed August 27, 2021, have been fully considered but they are not persuasive. 

The Applicant asserts that the claims are eligible under 35 USC 101 because they provide an improvement to technology. The arguments in support of this assertion are not persuasive.
The Applicant asserts that the claims are directed towards improvements in monitoring patient care by being able to identify when new patient information has been identified and notifying a healthcare provider when the new information results in a change in the patient’s risk score, wherein the notification also includes a status indicating an outstanding order to be performed on the patient.
When analyzing a claim to determine whether the claims provide an improvement to technology or some other technical field, one of the considerations that must take place is the particularity of the solution (MPEP 2106.05(a), “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107.”).
The processes recited by the claims that are purported to provide the improvements to technology are claimed using broad, functional language that does not provide specifics regarding how the steps are performed. For example, the claims recite “comput[ing] a risk score that is predictive of risk of a certain adverse clinical event based at least in part on an updated parameter value of the extracted medical data; compar[ing] the risk score to a previous risk score of the patient; determin[ing] when a change between the risk score and the previous risk score is within a predetermined threshold indicating a consistency between the risk score and the previous risk score; [and] determinin[ing] when a change between the risk score and the previous risk score exceeds a predetermined threshold indicating an inconsistency between the risk score and the previous risk score”. Rather than providing particular solutions regarding how the risk score is computed or how the other functions are performed, the functional language only provides the idea of a solution by claiming simply that the system has the ability to compute a risk score, compare the risk score to a previous risk score, and determine when the change exceeds a predetermined threshold. The only specifics recited in the claim are with respect to the types of information selected for the analysis, which is an insignificant extra-solution activity (MPEP 2106.05(g)).
Because the claims “do not provide a particular way to achieve a desired outcome” and only recite “the idea of a solution or outcome”, the argument that the claims provide an improvement to technology are not persuasive. 

For at least the foregoing reasons, the arguments against the 101 rejections are not persuasive and the 101 rejections will be sustained.

103 Rejections
Applicant’s remaining arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GREGORY D. MOSELEY/Examiner, Art Unit 3686